Proceeding under article 78 of the Civil Practice Act to review a determination of the State Liquor Authority denying a license to petitioners for the sale of liquor at retail, for consumption on the premises, which proceeding was transferred to the Appellate Division of the Supreme Court for the Third Judicial Department by order of the Albany County Special Term. The evidence is sufficient to sustain the determination that no restaurant, as the same is defined in subdivision 27 of section 3 of the Alcoholic Beverage Control Law, is being conducted on the premises. There is no indication that the State Liquor Authority acted unreasonably, arbitrarily or in bad faith. Determination unanimously confirmed and petition dismissed, without costs. Present— Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.